 



EXHIBIT 10.10.2
REDACTED COPY AS FILED AUGUST 4, 2005
DISTRIBUTION AGREEMENT
     DISTRIBUTION AGREEMENT, dated as of May 2, 2005, by and between Amphastar
Pharmaceuticals, Inc., a Delaware corporation (“Seller”) and Andrx
Pharmaceuticals, Inc., a Florida corporation (“Purchaser”).
     WHEREAS, Seller desires to appoint Purchaser as Seller’s exclusive
distributor of the Product to Purchaser Customers in the Territory and Purchaser
desires to accept such appointment, all pursuant to the terms of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used throughout this Agreement and any exhibits, schedules and
attachments hereto, each of the following terms shall have the respective
meaning set forth below:
     1.1 “Act” means the Federal Food, Drug, and Cosmetic Act, as amended.
     1.2 “Adverse Event” means any adverse event associated with the use of the
Product in humans, whether or not considered drug-related, including an adverse
event occurring in the course of the use of the Product in professional
practice, in studies, in investigations or in tests or an adverse event
occurring from Product overdose (whether accidental or intentional), from
Product abuse, or from Product withdrawal, as well as any toxicity, sensitivity,
failure of expected pharmacological action, or laboratory abnormality that is,
or is thought by the reporter thereof to be, serious or associated with relevant
clinical signs or symptoms.
     1.3 “Adverse Resolution” means any resolution of the Lawsuit, whether by
settlement, summary judgment or trial court decision in the U.S. District Court,
or as a result of any appeal, subsequent review or reconsideration of such
summary judgment or trial court decision, that prevents, enjoins, materially
restricts or imposes royalties on sales of or otherwise makes commercially
unreasonable the manufacture, use, sale or offer to sell of the Product to
Purchaser Customers in the Territory.
     1.4 “Affiliate” of a party means any Person directly or indirectly
controlled by, controlling or under common control with such party. “Control”
means the legal power to direct or cause the direction of the general management
or policies of a Person through more than fifty percent (50%) of the ownership
of voting securities, by contract or by other means.
     1.5 “ANDA” means an Abbreviated New Drug Application filed with the FDA and
any amendments or supplements thereto.
     1.6 “Anda” shall have the meaning given in Section 2.2.
 

*   filed under application for confidential treatment

 



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     1.7 “Applicable Laws” means all applicable laws, rules, and regulations
that apply to the development, manufacture, supply, marketing, sale or
distribution of the Product in the Territory, or the performance of either
party’s obligations under this Agreement, including the Act, cGMP and other
current regulations promulgated by the FDA or any other governmental agency.
     1.8 “At-Risk Launch” shall have the meaning given in Section 2.3.
     1.9 “At-Risk Launch Notice” shall have the meaning given in Section 2.3.
     1.10 “Authorized Generic Product” means a therapeutically equivalent,
bioequivalent and legally substitutable generic version of the brand-name
product Lovenox® (including the brand name product sold as a generic) that is
sold and distributed in the Territory by any one or more of Aventis Pharma S.A.,
Aventis Pharmaceuticals, Inc., their respective Affiliates, successors or
assigns and/or licensees of any of the foregoing.
     1.11 “Bankruptcy Code” shall have the meaning given in Section 8.2.
     1.12 “cGMP” means the current Good Manufacturing Practices regulations of
the FDA (as in effect from time to time) in 21 C.F.R. pts. 210 and 211.
     1.13 “Commercially Reasonable Efforts” means, with respect to each party,
efforts and resources normally used by such party to, in the case of Seller,
develop, manufacture, package and supply or, in the case of Purchaser, market,
sell and distribute, a generic pharmaceutical product owned by it or to which it
has rights, which is of similar overall market potential at a similar stage in
its product lifecycle, taking into account, inter alia, the competitiveness of
the marketplace, the proprietary position of the product, the profitability of
the product and other relevant factors. The parties acknowledge that the level
of effort and resources may change at different times during the product life
cycle of the Product.
     1.14 “Compensatory Payments” shall have the meaning given in Section 2.3.
     1.15 “Competitive Product” means, other than the Product or an Authorized
Generic Product, a therapeutically equivalent, bioequivalent and legally
substitutable generic version of the brand-name product Lovenox®, which generic
version is in the same dosage and delivery form, has the same active ingredient
and the same strength and is for the same indication as the Product, that is
sold and distributed in commercial quantities in the Territory by any Person,
other than Purchaser or its Affiliates, licensees or assigns.
     1.16 “Confidential Information” shall have the meaning given in Article 14.
     1.17 “Damages” shall have the meaning given in Section 17.1.
     1.18 “Effective Date” means the date of this Agreement.
     1.19 “Favorable Resolution” means a resolution of the Lawsuit, whether by
settlement, summary judgment, trial court decision in the U.S. District Court,
or otherwise, that does not prevent, enjoin, materially restrict or impose
royalties on sales of or otherwise make commercially unreasonable the
manufacture, use, sale or offer to sell of the Product to Purchaser Customers in
the Territory, in each case irrespective of any rights of appeal, subsequent
review or reconsideration of the resolution or of the outcome of such appeal,
review or reconsideration.
 

*   filed under application for confidential treatment

2



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     1.20 “FDA” means the U.S. Food and Drug Administration, and any successor
or replacement agency thereto.
     1.21 “Final Favorable Resolution” means a Favorable Resolution that is not
subject to any rights of appeal, subsequent review or reconsideration by the
applicable governmental authority having competent jurisdiction over the
Lawsuit.
     1.22 “First Commercial Sale” means, as the context requires, the first date
on which Purchaser sells (i.e., the date of shipment) the Product in commercial
quantities to a third party, or the first date on which Seller sells (i.e., the
date of shipment) the Product in commercial quantities to a third party pursuant
to a Seller Launch.
     1.23 “Forecast” shall have the meaning given in Section 5.2.
     1.24 “Force Majeure Event” shall have the meaning given in Article 12.
     1.25 “GAAP” means U.S. generally accepted accounting principles.
     1.26 “Gross Profit” means Net Sales of Purchaser from sales of Product
during a calendar quarter less the aggregate Transfer Price paid for such
Product. In the event for any calendar quarter the above calculation results in
a negative number, “Gross Profit” shall be deemed zero for such calendar
quarter.
     1.27 “Gross Profit Split” shall have the meaning given in Section 4.2.
     1.28 “Initial Purchase Order” shall have the meaning given in Section 5.1.
     1.29 “Label”, “Labeled” or “Labeling” means all labels and other written,
printed or graphic matter upon (i) any packaging, container or wrapper used with
the Product, or (ii) any written material accompanying the Product, including
package inserts; or, as the context requires, the act of applying and/or using
the same.
     1.30 “Labor Costs” shall have the meaning given in Section 4.1
     1.31 “Lawsuit” means (i) the lawsuit captioned Aventis Pharma S.A. and
Aventis Pharmaceuticals, Inc. v. Amphastar Pharmaceuticals, Inc. and Teva
Pharmaceuticals USA, Inc. under Case No. 03-CV-887 RT (SGLx) in the U.S.
District Court in the Central District of California Eastern Division and
(ii) any related or subsequent U.S. trial court action pertaining to the same
subject matter as the lawsuit described in clause (i) above, brought by Aventis
Pharma S.A. and Aventis Pharmaceuticals, Inc. against Seller prior to Seller
delivering a Launch Notice, seeking to obtain a Adverse Resolution.
     1.32 “Launch Notice” shall have the meaning given in Section 2.3.
     1.33 “Launch Quantities” shall have the meaning given in Section 5.1.
     1.34 “Maximum Compensatory Payments” shall have the meaning given in
Section 2.3.
     1.35 “Maximum Annual Product Units” shall have the meaning given in
Section 5.6.
 

*   filed under application for confidential treatment

3



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     1.36 “Minimum Annual Product Units” shall have the meaning given in
Section 8.4.
     1.37 “Net Sales” means, with respect to the Product, the gross revenues
derived from the sale of the Product by Purchaser or, with respect to the
determination of the Compensatory Payments, by Seller, and their respective
Affiliates, licensees and assignees to independent third parties, minus normal
and customary (i) [****], (ii) [****], (iii) [****], (iv) [****], (v) [****],
(vi) [****] and (vii) other normal and customary deductions utilized to
calculate net sales, in each case to the extent applicable to the sale of such
Product. Marketing allowances shall (i) in the case of sales by Purchaser, be
the actual marketing expenses but [****] and (ii) [****]. The elements of Net
Sales as described above shall be determined in accordance with GAAP, applied on
a basis consistent with the annual audited financial statements of Purchaser’s
parent corporation or Seller, as the context requires.
     1.38 “Non-At-Risk Launch” shall have the meaning given in Section 2.3.
     1.39 “Overdue Interest Amount” means the prime rate of interest quoted as
such in The Wall Street Journal on the first business day of each month during
which an amount is overdue under this Agreement, plus 5%, calculated on an
annual basis, not to exceed the maximum rate permitted by Applicable Law.
     1.40 “Packaging” means all primary and/or bulk (as applicable) containers,
Labels, shipping cases or any other like matter used in packaging or
accompanying the Product; or as the context requires, the act of applying and/or
using the same.
     1.41 “Person” means an individual, corporation, partnership, limited
liability company or other entity.
     1.42 “Product” means Seller’s generic version of the enoxaparin sodium
injectable product, in 30 mg, 40 mg, 60 mg, 80 mg, 100 mg, 120 mg, and/or 150 mg
strengths, to the extent approved under ANDA 76-684, that is therapeutically
equivalent and bioequivalent to, and legally substitutable for, the brand-name
product Lovenox®.
     1.43 “Product Liability Claims” means any claim, action or proceeding based
on personal injury, death or other similar adverse effect to humans caused by
(or alleged to be caused by) use of the Product.
     1.44 “Product Warranty” shall have the meaning given in Section 16.1.
     1.45 “Purchase Orders” shall have the meaning given in Section 5.3.
     1.46 “Purchaser Customers” means, in each case to the extent located in the
Territory, (a) chain retail pharmacies and stores, (b) independent retail
pharmacies, (c) grocery and food stores, (d) mail order pharmacies, (e) certain
other types of customers not included within items (a)-(d) that are pre-approved
in writing by Seller pursuant to an amendment to this Agreement, and (f) drug
wholesalers (solely to the extent allocated for resale to customers included in
items (a)–(e) above). Notwithstanding anything herein to the contrary, Seller
expressly retains all rights to all current and future customers and markets for
the Product, other than the customers expressly included in items (a)-(f) above;
and, without limiting the foregoing and by way of clarification, Seller’s
retained rights shall expressly include the right to sell Product to drug
wholesalers so long as Seller does not supply,
 

*   filed under application for confidential treatment

4



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
sell or distribute Product to drug wholesalers for resale to any customer
included in items (a)-(e) above.
     1.47 “Purchaser Recall” shall have the meaning given in Section 11.3.2.
     1.48 “Purchaser Trademarks” shall have the meaning given in Section 6.3.
     1.49 “Raw Material Costs” shall have the meaning given in Section 4.1.
     1.50 “Seller Launch” shall have the meaning given in Section 2.3.
     1.51 “Specifications” means the specifications for the composition,
manufacture, Packaging and/or quality control of the Product as described in the
ANDA for the Product, as the same may be supplemented from time to time as
expressly provided in this Agreement.
     1.52 “Territory” means the United States of America and its territories,
including the Commonwealth of Puerto Rico.
     1.53 “Third Party Infringement Claim” shall have the meaning given in
Section 17.4.
     1.54 “Transfer Price” shall have the meaning given in Section 4.1.
     1.55 “Unit Price” shall have the meaning given in Section 4.1.
ARTICLE 2
APPOINTMENT; SUPPLY AND PURCHASE OF PRODUCT
     2.1 Appointment; Agreement to Supply; Development.
          2.1.1 Subject to the terms and conditions of this Agreement, Seller
hereby appoints Purchaser as its exclusive distributor of the Product for sale
and distribution to Purchaser Customers in the Territory, and Purchaser hereby
accepts such appointment. Subject to the terms of this Agreement, Seller shall
use its Commercially Reasonable Efforts to manufacture and supply to Purchaser
its requirements of the Product for sale and distribution to Purchaser Customers
in the Territory in accordance with Purchaser’s Purchase Orders as provided
herein. Seller shall not, and shall cause its Affiliates not to, manufacture or
supply the Product to Purchaser Customers in the Territory. Notwithstanding
anything herein to the contrary, the parties acknowledge and agree that Seller
retains all rights to develop, manufacture, supply, sell, distribute, market,
promote and otherwise commercialize, directly or through Seller’s Affiliates or
third parties, Product to customers other than Purchaser Customers in the
Territory; and without limiting the foregoing and by way of clarification,
Seller’s retained rights shall expressly include the right to sell Product to
drug wholesalers or any other Persons so long as Seller shall not supply, sell
or distribute Product to drug wholesalers or any other Person for resale to any
customer included in items (a)-(e) of Section 1.46.
          2.1.2 Seller hereby represents that it has filed with the FDA ANDA,
File No. 76-684, for the Product. Seller shall, at its expense, use Commercially
Reasonable Efforts to prosecute the ANDA and to obtain approval from the FDA of
the ANDA. Seller shall promptly upon its receipt of same deliver to Purchaser
written notice certifying that Seller has received final FDA
 

*   filed under application for confidential treatment

5



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
approval of the Product’s ANDA. The ANDA and all other regulatory approvals
related to the manufacture and supply of the Product shall be in Seller’s name
and owned exclusively by Seller. In addition, Seller shall, at its expense, use
Commercially Reasonable Efforts to obtain a Favorable Resolution to enable FDA
approval of the Product’s ANDA and the launch of the Product in the Territory.
Notwithstanding the foregoing, nothing herein shall constitute a guarantee or
warranty from Seller that the ANDA for the Product will be approved by the FDA,
or, if the Product ANDA is approved, any market exclusivity will be awarded, or
any other regulatory approvals will be obtained by Seller or that a Favorable
Resolution will be obtained. Nothing herein shall limit Purchaser’s right to
terminate this Agreement pursuant to its terms.
     2.2 Agreement to Purchase.
          2.2.1 Subject to the terms of this Agreement, Purchaser shall purchase
exclusively from Seller all of Purchaser’s requirements for the Product for
marketing, sale and distribution to Purchaser Customers in the Territory.
Purchaser shall use Commercially Reasonable Efforts to market, sell and
distribute the Product throughout the Territory to Purchaser Customers. Subject
to the foregoing, Purchaser does not make any guaranty or warranty as to any
minimum level of Gross Profits or Net Sales. Nothing herein shall limit each
party’s right to terminate this Agreement pursuant to its terms, including
Section 8.4. Unless otherwise consented to in writing by Seller, Purchaser shall
not offer the Product as a loss leader, whether alone or in connection with any
other product or sell the Product in combination or otherwise bundle the Product
with other products in any fashion which decreases the revenue that would
otherwise be attributable to the Product had it not been sold as a loss leader
or in combination or otherwise bundled. Subject to the foregoing and Purchaser
performing its obligations hereunder (including its obligation to use
Commercially Reasonably Efforts to sell and distribute the Product), launch
timing, pricing, marketing, sale and distribution and related strategy for the
Product for sale and distribution to Purchaser Customers in the Territory shall
be the sole responsibility of, and shall be solely controlled by, Purchaser.
          2.2.2 Purchaser shall, and shall cause its Affiliates to, sell and
distribute the Product only to Purchaser Customers in the Territory and only in
accordance with Applicable Law and the Product’s ANDA. Purchaser shall
reasonably cooperate with Seller in investigating and tracing any sales of the
Product outside of the Territory or to any Persons in the Territory other than
Purchaser Customers originating from sales by Purchaser hereunder. Seller shall
not, and shall cause its Affiliates not to, sell and distribute the Product to
Purchaser Customers in the Territory (provided that, by way of clarification,
Seller may sell Product to drug wholesalers or any other Persons so long as
Seller shall not supply, sell or distribute Product to drug wholesalers or any
other Persons for resale to any customer included in items (a)-(e) of Section
1.46). Seller shall reasonably cooperate with Purchaser in investigating and
tracing any sales of the Product to any Purchaser Customers originating from
sales by Seller hereunder.
          2.2.3 During the term of this Agreement and, if this Agreement is
terminated by Purchaser pursuant to Section 8.4, for a period of 12 months after
such termination, neither Purchaser nor its Affiliates shall sell or distribute
in the Territory any product that is or purports to be a generic equivalent
(i.e. bioquivalent and legally substitutable) of the LovenoxÒ brand product,
other than the Product supplied by Seller hereunder. [****].
     2.3 Commercial Launch of the Product.
 

*   filed under application for confidential treatment

6



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
          2.3.1 Notice of Launch. At any time after Seller receives both (i) a
Favorable Resolution (which may, but is not required to be, a Final Favorable
Resolution) and (ii) FDA approval of the Product’s ANDA and confirmation from
the FDA that Seller has been awarded 180 days of “first to file” market
exclusivity in accordance with Section 505(j)(5)(B)(iv) of the Act, Seller shall
be entitled to deliver to Purchaser a written notice setting forth Seller’s
intention to commence the commercial sale of the Product in the Territory. Such
written notice shall be referred to herein as an “At-Risk Launch Notice,” unless
based on a Final Favorable Resolution, in which case such written notice shall
be referred to herein as a “Non-At-Risk Launch Notice.” As used herein, a
“Launch Notice” may refer generally to an At-Risk Launch Notice and/or a
Non-At-Risk Launch Notice. Notwithstanding the foregoing, in the event that
Seller receives FDA approval of the Product’s ANDA, but Seller is not awarded
180 days “first to file” market exclusivity and/or has not received a Favorable
Resolution, Seller, at its option, may notify Purchaser of Seller’s desire to
commence the commercial sale of the Product in the Territory. In such event,
Seller and Purchaser shall negotiate in good faith the terms and conditions of
any Product launch to Purchaser Customers in the Territory; provided that, by
way of clarification, nothing herein shall prevent (i) Seller from selling and
distributing such Product in the Territory so long as Seller does not sell or
distribute such Product to Purchaser Customers (provided that, by way of
clarification, Seller may sell Product to drug wholesalers or any other Persons
so long as Seller shall not supply, sell or distribute Product to drug
wholesalers or any other Persons for resale to any customer included in items
(a)-(e) of Section 1.46) or (ii) Purchaser from terminating this Agreement
pursuant to its terms.
          2.3.2 At-Risk Launch. In the event that Purchaser receives an At-Risk
Launch Notice, Purchaser shall notify Seller in writing within 10 days of
Purchaser’s receipt thereof whether or not Purchaser agrees to launch the
commercial sale of the Product to Purchaser Customers in the Territory as
contemplated herein based on such At-Risk Launch Notice (an “At-Risk Launch”).
In the event that Purchaser notifies Seller that it has determined to engage in
an At-Risk Launch, Purchaser shall proceed according to the provisions of
Section 2.3.3 below. In the event that Purchaser notifies Seller that it has
determined to not engage in an At-Risk Launch, Seller shall have 10 days from
receipt of Purchaser’s notice to notify Purchaser in writing whether or not
Seller has determined to engage in an At-Risk Launch without Purchaser acting as
Seller’s distributor of the Product to the Purchaser Customers in the Territory
(a “Seller Launch”). In the event that Seller notifies Purchaser that it has
determined to so engage in a Seller Launch, subject to Sections 2.3.4 and 2.3.5
below, this Agreement (including any rights of Purchaser to sell and distribute
the Product in the Territory) shall automatically and immediately terminate as
of the date of such Seller’s notice to Purchaser. In the event that Seller
notifies Purchaser that it has determined to not engage in a Seller Launch, this
Agreement shall continue in full force and effect and Seller may at any time
thereafter submit a new Launch Notice, at which time the parties shall, among
other things, again proceed in accordance with the provisions of this
Section 2.3.
          2.3.3 Obligation to Launch. In the event that Seller delivers to
Purchaser a Non-At-Risk Launch Notice or Purchaser notifies Seller that
Purchaser has determined to engage in an At-Risk Launch, Purchaser shall (i) pay
the milestone payment set forth in Section 3.1(b) below in accordance with the
provisions thereof, and (ii) subject to the terms of this Agreement, Purchaser
shall use Commercially Reasonable Efforts to commence with Purchaser’s First
Commercial Sale as soon as commercially practicable thereafter, but in no event
later than 5 business days following Purchaser’s receipt of Launch Quantities.
          2.3.4 Payment of Compensatory Payments upon a Seller Launch. Subject
to Section 2.3.5 below, in the event that Seller engages in a Seller Launch,
Seller shall pay to Purchaser
 

*   filed under application for confidential treatment

7



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
payments (the “Compensatory Payments”), up to the aggregate amount of [****]
(the “Maximum Compensatory Payments”), equal to:
               (a) during the first six full calendar months following Seller’s
First Commercial Sale pursuant to the Seller Launch, the greater of (i) [****]
of Seller’s Net Sales of Product sold in the Territory and (ii) [****];
               (b) during the second six full calendar months following Seller’s
First Commercial Sale pursuant to the Seller Launch, the greater of (i) [****]
of Seller’s Net Sales for Product sold in the Territory and (ii) [****]; and
               (c) [****] of Seller’s Net Sales of Product sold in the Territory
during each calendar quarter after the first twelve full calendar months after
Seller’s First Commercial Sale pursuant to the Seller Launch.
          2.3.5 The Compensatory Payments shall be paid within 30 days of the
end of each calendar quarter following Seller’s First Commercial Sale pursuant
to the Seller Launch. Each Compensatory Payments payment shall include a report
setting forth in reasonable detail the amount of and the basis for such payment,
including a calculation of Seller’s Net Sales (including itemizing all
deductions to gross sales) for such quarterly period. With respect to any
payment due as a result of the [****] minimum Compensatory Payments amounts set
forth in Sections 2.3.4(a) and (b) above, such payment shall be made within
30 days of the end of the calendar quarter that contains the sixth month of the
applicable six month period for which the [****] minimum Compensatory Payments
amount accrued. Any payments not made within the specified period of time for
payment shall incur an interest charge at the rate of the Overdue Interest
Amount on such overdue amounts, excluding any amounts that are subject to a bona
fide dispute between the parties.
          2.3.6 Subsequent Suspension of a Seller Launch. In the event that,
within 30 days of Seller’s First Commercial Sale pursuant to a Seller Launch,
Seller either voluntarily or as a result of an order of the FDA or any court
having competent jurisdiction ceases to sell in and withdraws the Product from
the market in the Territory, Seller’s obligation to pay the Compensatory
Payments pursuant to such Seller Launch shall immediately terminate as of the
date of such withdrawal and this Agreement shall be automatically and
immediately reinstated and be in full force and effect on and after the date of
such withdrawal pursuant to its terms. Without limiting the generality of the
preceding sentence, in the event that, at any time after such withdrawal of the
Product, Seller determines to engage in a new commercial launch of the Product
in the Territory, Seller shall provide to Purchaser a Launch Notice pursuant to
Section 2.3.1 above and the remaining provisions of this Section 2.3 shall again
apply to such new Launch Notice. In the event that Seller after such withdrawal
of the Product delivers to Purchaser a Non-At-Risk Launch Notice or Purchaser
notifies Seller that it will engage in an At-Risk Launch in accordance with
Section 2.3.2 above following receipt of an At-Risk Launch Notice, in addition
to the payment of the milestone payment under Section 3.1(b) required in
connection therewith, Purchaser shall refund to Seller any amount of the
Compensatory Payments previously paid to Seller within 10 days of receipt by
Purchaser of such Non-At-Risk Launch Notice or receipt by Seller of Purchaser’s
notice of intention to engage in an At-Risk Launch. In the event that Purchaser
determines to not engage in such subsequent At-Risk Launch and Seller commences
a subsequent Seller Launch, (i) each of the [****] minimum Compensatory Payments
amounts under Sections 2.3.4(a) and (b) shall be reduced to an amount equal to
[****] multiplied by a fraction, the numerator of which is the number of months
of Product sales under all previous Seller Launches pursuant to which Seller
paid Compensatory
 

*   filed under application for confidential treatment

8



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Payments and the denominator of which is six and (ii) the Maximum Compensatory
Payments shall be reduced by the amount all Compensatory Payments previously
paid to Purchaser.
     2.4 Termination of Agreement Relating to Commercial Launch.
          2.4.1 In addition to Purchaser’s termination rights set forth
elsewhere herein, Purchaser shall be entitled to terminate this Agreement as set
forth in this Section 2.4.1:
               (a) Purchaser may terminate this Agreement after [****], upon
[****] prior written notice to Seller, if Seller shall not have obtained a
Favorable Resolution on or prior to [****], so long as such termination notice
is received by Seller on or before [****].
               (b) Provided that Purchaser shall not have notified Seller that
it will engage in an At-Risk Launch prior thereto, Purchaser may terminate this
Agreement after [****], upon [****] prior written notice to Seller, if after
[****] an Adverse Resolution then exists, so long as such termination notice is
received by Seller within [****] after the later of [****] or the date Purchaser
is notified of such Adverse Resolution. Seller shall provide written notice to
Purchaser within [****] of any Adverse Resolution. For purposes of
clarification, Purchaser’s right to terminate this Agreement under this
Section 2.4.1(b) shall not apply after Seller’s delivery to Purchaser of a
Launch Notice, unless such Launch Notice is an At-Risk Launch Notice, and then
only in the event that this Agreement remains in effect pursuant to Seller’s
determination to not engage in a Seller Launch under Section 2.3.2 or this
Agreement is reinstated following a Product withdrawal pursuant to
Section 2.3.6.
               (c) Purchaser may terminate this Agreement after [****], upon
[****] prior written notice to Seller, if Seller shall not have delivered to
Purchaser a Launch Notice on or before [****], so long as such termination
notice is received by Seller on or before [****].
          2.4.2 Notwithstanding anything herein to the contrary, Purchaser’s
sole remedy, whether in contract, tort or otherwise, for any failure by Seller
to use Commercially Reasonable Efforts to obtain ANDA approval of the Product or
any market exclusivity with respect thereto and/or any additional regulatory
approvals necessary for the manufacture and supply of the Product and/or to
obtain a Favorable Resolution shall be the termination of this Agreement as
provided in this Section 2.4 and the right to any refund of the milestone
payment under Section 3.2.
          2.4.3 This Agreement may be terminated by Seller upon 5 days written
notice to Purchaser, if Purchaser shall have not effected Purchaser’s First
Commercial Sale within 5 business days following Purchaser’s receipt of Launch
Quantities in accordance with Section 2.3.3.
     2.5 Sales to Wholesalers. Subject to the terms and conditions of this
Agreement, Purchaser shall have exclusive rights to sell Product to drug
wholesalers or any other Persons for resale and distribution to the customers in
the Territory identified in items (a)-(e) of Section 1.46. Seller retains all
rights to all other current and future customers and markets for the Product,
including the right to sell Product to drug wholesalers or any other Persons so
long as Seller does not supply, sell or distribute Product to drug wholesalers
or any other Persons for resale to any customer included in items (a)-(e) of
Section 1.46. As permitted by Applicable Law, Purchaser and Seller shall
cooperate in creating arrangements with their respective drug wholesalers and
other customers necessary to implement the foregoing. From time to time upon
request, each party shall provide the other with reasonable access to all
information in its possession and control (or which is reasonably
 

*   filed under application for confidential treatment

9



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
obtainable) to confirm the ultimate customer of the Products sold by it to drug
wholesalers or other Persons. To the extent Seller sells any Products to drug
wholesalers or other Persons that are ultimately purchased by any customer
included in items (a)-(e) of Section 1.46, Seller shall pay Purchaser its
portion of the Gross Profits (i.e., Seller’s Net Sales less the imputed Transfer
Price of the Product times Purchaser’s then applicable portion of the Gross
Profit Split) attributable to such sales by Seller plus the Overdue Interest
Amount on the amount due from the date of the sale to the date of payment. To
the extent Purchaser sells any Product to drug wholesalers or other Persons that
are ultimately purchased by any customer not included in items (a)-(e) of
Section 1.46, then Purchaser shall pay to Seller all of the Gross Profit
attributable to such sales by Purchaser plus the Overdue Interest Amount on the
amount due from the date of the sale to the date of payment. The above described
Gross Profit reimbursement shall be each party’s exclusive remedy for any
inadvertent and unintentional breach by the other party of its obligations under
this Section 2.5. In addition, without limiting either party’s indemnification
obligations under Article 17, if either party intentionally breaches this
Section 2.5, the party in breach shall indemnify the other party pursuant to
Article 17 for all Damages caused thereby.
     2.6 Information. Seller shall provide Purchaser with copies of all material
study results and other written communications that Seller submits to the FDA in
connection with its attempt to obtain approval of the Product’s ANDA or
otherwise relating to the Product as soon as reasonably practicable after
Seller’s receipt or submission thereof. At Purchaser’s request from time to time
during normal business hours and upon reasonable notice, Seller shall also
provide Purchaser reasonable access to any other study results and other written
communications that Seller submits to the FDA in connection with its attempt to
obtain approval of the Product’s ANDA or otherwise relating to the Product in
Seller’s possession. In addition, Seller shall provide Purchaser with copies of
all material pleadings, motions, briefs and other written communications
relating to the Lawsuit as soon as reasonably practicable after Seller’s receipt
or submission thereof. At Purchaser’s request from time to time during normal
business hours and upon reasonable notice, Seller shall provide Purchaser with
reasonable access to any other pleadings, motions, briefs and other written
communications relating to the Lawsuit in Seller’s possession. The obligations
of Seller provided above shall be subject to Applicable Law (including
compliance with any protective order or other court or governmental agency order
or requirement), maintaining applicable privileges and the terms of any
confidentiality obligations of Seller owned to third parties.
ARTICLE 3
MILESTONES AND PAYMENTS
     3.1 Milestones and Payments. In consideration of Seller’s grant of the
exclusive distribution rights hereunder to Purchaser, Purchaser shall pay Seller
the following amounts upon completion of the applicable milestone:

          Milestone:   Amount of Payment Due:
(a) The Effective Date of this Agreement
  $ 4,500,000  
 
       
(b) Within 10 days of both (x) either (i) Purchaser’s receipt of a Non-At-Risk
Launch Notice under Section 2.3.1 above or (ii) Purchaser’s written notice to
Seller that Purchaser will engage in an At-Risk Launch under Section 2.3.2 above
and (y) delivery to Purchaser of the Launch Quantities.
  $ 5,500,000  
 
       
TOTAL:
  $ 10,000,000  

 

*   filed under application for confidential treatment

10



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     3.2 Payment Terms; Refund.
          3.2.1 Any payments not made within the specified period of time for
payment shall incur an interest charge at the rate of the Overdue Interest
Amount on such overdue amounts, excluding any amounts that are subject to a bona
fide dispute between the parties. All payments shall be made in U.S. dollars
through electronic transfer of funds or other wire transfers.
          3.2.2 Except as expressly set forth in this Section 3.2.2, no
milestone payment shall be refundable in whole or in part under any
circumstance, including a termination of this Agreement pursuant to Seller
engaging in a Seller Launch under Section 2.3.2. The $4,500,000 milestone
payment paid to Seller under Section 3.1(a) above shall be refunded by Seller to
Purchaser in the event this Agreement is terminated pursuant to Section 2.4.1
above; provided, however, in the event that this Agreement is terminated
pursuant to Section 2.4.1 at any time after Seller shall have paid Compensatory
Payments to Purchaser, the amount of such Compensatory Payments shall be
deducted from such refund of the milestone payment and any amount of such
Compensatory Payments in excess of the amount of the milestone payment shall be
refunded to Seller within 30 days of such termination. All such refunds shall be
made by Seller within 30 days after the applicable termination date; provided
that, such amount remaining outstanding shall bear simple interest at the rate
of the Overdue Interest Amount commencing on the date such amount is due and
payable (i.e., 30 days after the applicable termination date) until paid in
full; and provided further that, if Seller does not have at the time the
available funds to repay Purchaser such amount, such amount shall be repaid no
later than one year from the applicable termination date. If payment is not made
within 30 days of termination, upon request of Purchaser, Seller shall (as soon
as reasonably practicable) provide Purchaser with reasonable security for
repayment of any milestone payments not paid when due, including potentially,
assignment of product revenues or a lien on other assets.
ARTICLE 4
PRICING
     4.1 Transfer Price.
          4.1.1 The transfer price (“Transfer Price”) payable by Purchaser for
Product delivered by Seller shall be a payment equal to the product of (a) the
number of units of Product delivered by Seller to Purchaser pursuant to the
applicable Purchase Order (including the Initial Purchase Order), multiplied by
(b) [****] unit, regardless of dosage strength (the “Unit Price”).
Notwithstanding the foregoing, on and after the [****] of the First Commercial
Sale, Seller may increase the Unit Price during each twelve month period (which
begins on an anniversary of the First Commercial Sale), effective upon 30 days
prior written notice to Purchaser (or upon the later resolution of any disputed
price increase, except if such dispute is resolved in Seller’s favor in which
case the Unit Price increase shall be effective 30 days from Seller’s original
notice thereof to Purchaser), by (i) the actual per unit increase in Seller’s
raw materials costs (the “Raw Material Costs”) for the Product (including the
costs of plunger rods, needle stick prevention devices,
 

*   filed under application for confidential treatment

11



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
syringes, Packaging and other ingredients and materials used to manufacture and
process the Product) over the 12 month period preceding the date of Seller’s
notice of such price increase not to exceed (subject to Section 4.1.2) [****] of
the amount of Seller’s Raw Material Costs as at the beginning of the 12-month
period immediately prior to such price increase and (ii) the actual per unit
increase in Seller’s direct labor costs (“Labor Costs”) for the Product over the
prior 12 month period preceding the date of Seller’s notice of such price
increase not to exceed (subject to Section 4.1.2) [****] of the amount of the
Seller’s Labor Costs as at the beginning of the 12-month period immediately
prior to such price increase. Seller shall provide Purchaser with reasonable
documentation evidencing the applicable increases in Seller’s Raw Material Costs
and Labor Costs with Seller’s notice of the price increase. Purchaser may
dispute in good faith any increase to the Unit Price pursuant to this
Section 4.1.1 by written notice to Seller within 10 days of Purchaser’s receipt
of Seller’s notice thereof. If the dispute is not resolved within 30 days of
Purchaser’s dispute notice to Seller, then Purchaser may elect to seek
resolution of the dispute pursuant to the provisions of Section 4.5 by providing
written notice to Seller of such election. If Purchaser does not provide Seller
such written notice within 10 days after the aforementioned 30 day period, then
the dispute shall be deemed resolved in Seller’s favor.
          4.1.2 At the written request of Seller on and after the [****] of the
First Commercial Sale, the parties shall discuss increases in the Unit Price in
excess of the respective [****] limitations provided in Section 4.1.1 to the
extent such increases are due to increases in Raw Material Costs and/or Labor
Costs attributable to changes required by Applicable Law or governmental
authority, including FDA, as provided in Section 6.2.1. Any such request for an
increase in the Unit Price in excess of the respective [****] limitations
provided in Section 4.1.1 shall be reasonably considered in good faith by
Purchaser but shall not be implemented without Purchaser’s written consent
(which shall not be unreasonably withheld, delayed or conditioned). In the event
Seller’s Raw Material Costs and/or Labor Costs increase by [****] or more during
any twelve month period as a result of changes required by Applicable Law or
governmental authority, including FDA, as provided in Section 6.2.1 (based on
reasonable documentation) and Purchaser does not consent to a corresponding
increase as requested by Seller in the Unit Price in excess of the respective
[****] limitations (as the case may be) provided in Section 4.1.1 within [****]
of the date of Seller’s written request for such increase, then Seller shall (by
written notice within [****] of the date of Seller’s written request for such
increase) have the right to terminate this Agreement upon [****] written notice
to Purchaser.
     4.2 Gross Profit Split.
          4.2.1 Purchaser shall pay to Seller, as additional consideration for
Seller’s supply of Product hereunder to Purchaser, the following portion of
Gross Profit (the “Gross Profit Split”):
               (a) 60% [****];
               (b) 55% [****]; and
               (c) 50% [****].
          4.2.2 Seller’s Gross Profit Split shall be calculated and paid to
Seller quarterly, within 30 days after quarter end. Any adjustment to the Gross
Profit Split as required from time to time due to an increase or decrease in the
number of Competitive Products or Purchaser’s Net Sales shall be effective upon
the day of the calendar month in which the change of number of Competitive
 

*   filed under application for confidential treatment

12



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Product(s) occurred in the case of Section 4.2.1(b)(i) and (c)(i) above and upon
the first day of the immediately succeeding calendar month after the calendar
month in which the change in Purchaser’s Net Sales triggered an adjustment to
the Gross Profit Split in the case of Section 4.2.1(b)(ii) or (c)(ii) above.
Notwithstanding anything herein to the contrary and by way of clarification, any
adjustment to the Gross Profit Split resulting from a change in the number of
Competitive Products or Net Sales shall change only the Gross Profit Split of
Product having the same dosage strength as that of the relevant Competitive
Product(s) then being sold and distributed in the Territory. Each party shall
provide the other party prompt written notice of any adjustment to the Gross
Profit Split which the notifying party believes is warranted as a result of a
change in the number of Competitive Products or Purchaser’s Net Sales. With such
notice, the notifying party shall provide an explanation to the other party as
to the reasons why such adjustment is warranted and shall provide the other
party any documentation in notifying party’s possession or control which
supports the notifying party’s basis for such adjustment.
     4.3 Shipping Terms. The prices charged by Seller to Purchaser shall be FCA
(Incoterms 2000), Seller’s designated manufacturing facility.
     4.4 Payment Terms.
          4.4.1 The Transfer Price for the Product shall be paid within 30 days
of the date of the applicable invoice for such Product.
          4.4.2 The Gross Profit Split shall be paid within 30 days of the end
of each calendar quarter, with a report setting forth in reasonable detail the
amount of and the basis for such payment, including a calculation of Purchaser’s
Net Sales (including itemizing all deductions to gross sales), Gross Profit and
the Gross Profit Split (as applicable on a dosage strength basis) for such
quarterly period [****].
          4.4.3 Any payments not made within the specified period of time for
payment shall incur an interest charge at the rate of the Overdue Interest
Amount on such overdue amounts, excluding any amounts that are subject to a bona
fide dispute between the parties. In addition, Seller may withhold shipment of
Product to Purchaser if Purchaser has failed to make any payment required under
this Agreement (except for any amounts that are subject to a bona fide dispute)
after the due date for such payment. All payments shall be made in U.S. dollars
through electronic transfer of funds or other wire transfers.
     4.5 Audit Rights. Purchaser with respect to Section 2.2.3 and this
Article 4 and Seller with respect to Sections 2.3.4 and 4.1 shall keep complete
and accurate books and records for purposes of documenting the amount and
calculations of, as applicable, Net Sales ([****]), Gross Profit, Gross Profit
Split, the Compensatory Payments and, to the extent it is a basis for an
increase in the Transfer Price pursuant to Section 4.1, increases in Raw
Material Costs and Labor Costs. Said books of account shall be kept at
Purchaser’s or Seller’s principal place of business, as applicable. Upon
reasonable notice, each Purchaser or Seller, as applicable, at its expense,
shall have the right to have an independent public accounting firm (reasonably
acceptable to the other party) obtain access to the other party’s financial
records, during reasonable business hours, solely for the purpose of verifying
such party’s payments hereunder; provided, however, that this right may not be
exercised more than once in any calendar year (unless a prior audit by the
audited party in such calendar year reveals a discrepancy of the greater of 5%
of the payment(s) audited or $25,000 in any calendar quarter and then the
auditing party may exercise its audit right no more than twice during such
 

*   filed under application for confidential treatment

13



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
calendar year). The accountants engaged by the auditing party shall report to
the auditing party only information of the audited party related to the accuracy
of the audited party’s calculations then being audited. The findings of the
accountants engaged by the auditing party shall be final and binding upon the
parties hereto, and the payments attributable to any particular period may only
be audited once for such period. Any underpayment or overpayment of the amount
due hereunder due to a miscalculation of such amount shall be paid within
30 days after the delivery of a written accountants’ report to each party. In
the event any such audit reveals a shortfall greater than 5% of the payment(s)
audited or $25,000 in any calendar quarter, then the reasonable costs of the
accountants engaged by the auditing party to perform such audit shall be
reimbursed by the audited party. Any underpayment or overpayment amount paid
pursuant to this Section 4.5 shall accrue interest on such amount from the
original due date at the Overdue Interest Amount.
ARTICLE 5
LAUNCH QUANTITIES, FORECASTS, ORDERS
     5.1 Initial Purchase Order; Launch Quantities. Within 5 days following
receipt of a Non-At-Risk Launch Notice by Purchaser or delivery to Seller of
Purchaser’s notice that it will engage in an At-Risk Launch, Purchaser shall
deliver to Seller an initial binding order (the “Initial Purchase Order”) for
the quantity of Product required for Purchaser’s commercial launch of the
Product consistent with Purchaser’s then current Forecast; provided that, such
quantity shall not exceed (without the prior written consent of Seller, which
may be withheld in its sole discretion) [****] units of Product if the First
Commercial Sale occurs in calendar year 2005 or [****] of the then existing
Maximum Annual Product Units if the First Commercial Sale occurs in any calendar
year after 2005 (the “Launch Quantities”). Subject to the terms of this
Agreement, Seller shall use Commercially Reasonable Efforts to supply the
Product to Purchaser in the Launch Quantities by no later than the delivery
dates indicated in the Initial Purchase Order, which delivery dates shall be no
sooner than 90 days after the date of the Initial Purchase Order unless Seller
consents thereto. Seller shall thereafter use Commercially Reasonable Efforts to
supply to Purchaser such additional quantities of the Product as ordered by
Purchaser hereunder pursuant to Section 5.3.
     5.2 Forecasts. Beginning at least 6 months prior to the anticipated date of
FDA approval of the Product’s ANDA and at least 90 days prior to each calendar
quarter thereafter, Purchaser shall provide to Seller a rolling 12-month
forecast (each a “Forecast”) of the quantities of the Product to be purchased by
Purchaser on a monthly basis. Without limiting the foregoing, in addition to the
above Product quantities, each Forecast delivered by Purchaser prior to its
First Commercial Sale shall include the Launch Quantities. Forecasts shall be in
good faith and non-binding, provided, however, that (a) on and after Purchaser’s
delivery of its Initial Purchase Order to Seller, the first three months of each
Forecast shall be binding on Purchaser, and shall constitute Purchaser’s firm
order for the quantity of Product set forth in such Forecast; and (b) forecasted
quantities of the Product for the fourth, fifth and sixth months forecasted
thereunder shall not increase by more than 25% from the quantities forecasted
for such months in the preceding Forecast without Seller’s prior written consent
(not to be unreasonably withheld or delayed).
     5.3 Orders. Except for the Initial Purchaser Order, Purchaser shall deliver
to Seller purchase orders (“Purchase Orders”) for the Product no later than
90 days before the date that the Products for such Purchase Order are required
to be delivered to Purchaser and provided such Purchase Orders are for the
binding portion (i.e., the first three months) of the then current Forecast
 

*   filed under application for confidential treatment

14



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
in accordance with Section 5.2, Seller shall accept such Purchase Orders.
Subject to Section 5.6, Seller shall use Commercially Reasonable Efforts to
satisfy Purchase Orders for amounts in excess of those forecasted for the
binding portion of the then current Forecast pursuant to Section 5.2; provided
that in no event shall Seller be required to add to its existing manufacturing
capacity of its facility(ies) for the Product in order to satisfy Purchaser’s
Purchase Orders. Each such Purchase Order shall be firm and shall specify the
quantity of the Product ordered, the date on which such Product shall be
delivered and the delivery address. Product shall be ordered by Purchaser in no
less than full batch increments.
     5.4 Shipping Reports. On or promptly after the date of each shipment of
Product, Seller shall submit to Purchaser, via facsimile, a packing slip
containing the ship date, trailer number, contents and quantities of each
shipment and invoice for the Transfer Price.
     5.5 Standard Forms; Conflicts. In ordering and delivering the Product
pursuant hereto, Seller and Purchaser may use their standard forms (including
Purchase Orders, invoices, sales acknowledgments, etc.), but nothing in those
forms shall be construed to modify, amend or supplement the terms of this
Agreement and, in case of any conflict herewith, the terms of this Agreement
shall control, and any additional or modified terms contained in any such
Purchase Order or other form shall be null and void and shall not be binding
upon the receiving party.
     5.6 Capacity Allocation.
     5.6.1 Notwithstanding anything herein to the contrary or anything to the
contrary in any Purchase Order or Forecast, Seller shall not be obligated to
supply Purchaser (regardless of amounts ordered by Purchaser), more than the
then applicable Maximum Annual Product Units during a twelve month period.
Without limiting the foregoing, any Purchase Order or Forecast submitted by
Purchaser hereunder for more than the then applicable Maximum Annual Product
Units shall, to the extent of the excess, be deemed rejected by Seller, unless
expressly accepted by Seller in writing. As used herein, the term “Maximum
Annual Product Units” shall mean for the period ending twelve full calendar
months from the First Commercial Sale and for each twelve month period
thereafter, [****] of the total units of branded and generic Lovenox® product
(including the brand name product, the Product, any Authorized Generic Product
and any Competitive Product) sold for distribution into the Territory for the
immediately preceding calendar year as reported by IMS Health (or such other
nationally recognized data compilation source as mutually agreed); provided
that, if the First Commercial Sale occurs during calendar year 2005, then the
Maximum Annual Product Units for the period ending twelve full calendar months
from the First Commercial Sale shall be deemed to be [****] units of Product.
For each twelve month period beginning after the First Commercial Sale (other
than as provided above if the First Commercial Sale occurs in calendar year
2005), the Maximum Annual Product Units shall be established as soon as data
from IMS Health (or such other nationally recognized source as mutually agreed)
for the immediately preceding calendar year becomes available to the parties and
once the Maximum Annual Product Units for the then current twelve month period
is established, it shall be effective retroactively to the beginning of and
shall be fixed through such twelve month period. Without limiting the foregoing,
but by way of example: If the First Commercial Sale occurs on September 1, 2005,
then the Maximum Annual Product Units for the twelve month period ending with
August 31, 2006 would be [****] units of Product. As a result, Purchaser would
have no right to order or purchase, and Seller would have no obligation to
supply, more than [****] units of Product during the twelve month period ending
August 31, 2006. Assuming that [****] total units of branded and generic
Lovenox® product were sold for distribution into the Territory for the 2005
calendar year as reported by IMS
 

*   filed under application for confidential treatment

15



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Health, then the newly established Maximum Annual Product Units for the twelve
month period ending August 31, 2007 would be [****] units of Product (i.e.,
[****] units). As a result, Purchaser would have no right to order or purchase,
and Seller would have no obligation to supply, more than [****] units of Product
during the twelve month period ending August 31, 2007. The foregoing process
would be repeated once each twelve month period thereafter to establish the
Maximum Annual Product Units for the then current twelve month period. At
Purchaser’s request from time to time, the parties shall discuss increasing the
then existing Maximum Annual Product Units based on then existing market
conditions, Seller’s manufacturing capacity and other relevant factors. Seller
shall reasonably consider Purchaser’s request and its reasons for an increase in
the then existing Maximum Annual Product Units; provided that, Seller shall have
no obligation to agree to (and may reject in Seller’s sole discretion and
without liability) any increase requested by Purchaser in the then existing
Maximum Annual Product Units.
     5.6.2 In the event that Seller’s inability (including any inability as a
result of a Force Majeure Event) to satisfy any Purchase Order accepted pursuant
to Section 5.3, in whole or in part, is due to a shortage of production capacity
or raw materials, then, subject to the terms and conditions of this Agreement,
including Section 5.6.1 above, Seller shall give priority to Purchaser’s
Purchase Orders, and satisfy deliveries of amounts ordered consistent with
Section 5.3 prior to fulfilling order for Product of any other Person, for up to
(i) [****] units of Product to be delivered to Purchaser pursuant to its
Purchase Orders for the period ending six full calendar months after the First
Commercial Sale and (ii) [****] units of Product to be delivered to Purchaser
pursuant to its Purchase Orders during each six month period thereafter and for
any Product to be delivered to Purchaser pursuant to its Purchase Orders during
such six month period in excess of the foregoing [****] unit amount, [****] of
Seller’s units of its finished inventory of Product produced during the
applicable period in excess of [****] units shall be allocated to fulfill any
such remaining outstanding Purchase Orders.
ARTICLE 6
SPECIFICATIONS
     6.1 Specifications. The Specifications for the Product will be as described
in the ANDA that is approved by FDA for the Product. The Specifications for the
Product shall not be changed except as expressly permitted under this Agreement.
     6.2 Change Management.
          6.2.1 Required Changes. With respect to any changes to the
Specifications or to any process involved in the manufacture, Packaging,
Labeling, storage, transportation, delivery or testing of the Product that are
required by Applicable Laws or by mandate of an applicable government authority
(including the FDA), the parties shall reasonably cooperate in making such
changes promptly, and Seller shall, subject to Section 4.1 and unless otherwise
mutually agreed to in writing by the parties, bear the costs of implementing
such changes, including the cost of scrapping materials (including raw
materials, in-process materials, inventory and packaging material) associated
with such changes.
          6.2.2 Discretionary Changes. With respect to changes to the
Specifications or to any process involved in the manufacture, Packaging,
Labeling, storage, transportation, delivery or
 

*   filed under application for confidential treatment

16



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
testing of the Product that are not required by Applicable Laws or by mandate of
an applicable government authority (including the FDA), the parties shall
cooperate in good faith to reach a mutually agreeable solution with regard to
such changes, but Seller shall not be obligated to make any such changes
requested by Purchaser except as expressly provided in Section 6.2.3. Seller
reserves the right to make such changes unilaterally; provided, however, that
Seller will consult with Purchaser prior to making such changes; and provided
further that, Seller shall obtain Purchaser’s prior written consent (which will
not be unreasonably withheld or delayed) for any changes that would materially
affect storage or transportation of the Product after delivery to Purchaser. The
cost of making a discretionary change shall be borne solely by the party
initiating the change or as otherwise mutually agreed to in writing by the
parties. In the event any such changes initiated by Purchaser increase Seller’s
costs of manufacturing and supplying the Product to Purchaser, at Seller’s
request, the parties shall discuss and agree in good faith to an equitable
adjustment of the Unit Price to account for such increase in costs.
          6.2.3 Product Labeling. The Products supplied to Purchaser will
include Purchaser’s NDC number and be packaged in labeling and artwork approved
by Purchaser to indicate Purchaser as a distributor of the Product. In order for
Purchaser to include in the Product Label Purchaser Trademarks or similar
changes indicating Purchaser as a distributor of the Product; (a) upon
Purchaser’s request, Seller shall provide Purchaser with the Label artwork and
text in electronic format, (b) Purchaser may update such artwork and text to
include Purchaser Trademarks and such other similar changes as desired by
Purchaser to indicate Purchaser as a distributor of the Product, and
(c) Purchaser’s costs in connection with the foregoing shall be at its sole
expense. Thereafter, Seller shall make all necessary arrangements, at its
expense (except as provided in Section 6.2.1 above), to have changed Labels or
Labeling printed and shall provide printer’s proofs to Purchaser for Purchaser’s
review. Purchaser shall, within two (2) weeks of receipt of said printer’s
proofs, provide written notice to Seller of Purchaser’s approval of such proofs
in the form submitted by Seller (which approval shall not be unreasonably
conditioned, withheld or delayed) or with such corrections thereto (in
Purchaser’s reasonable judgment) as included in Purchaser’s notice. Thereafter,
Seller shall incorporate in such Labels and Labeling Purchaser’s requested
corrections thereto, if any, and shall supply Purchaser with examples of such
Product Labels and Labeling for Purchaser’s regulatory filings; provided,
however, that, if Seller shall not agree with Purchaser’s requested corrections,
Purchaser and Seller shall consult in good faith to reach a resolution mutually
agreeable to Purchaser and Seller.
     6.3 Trademarks. All trademarks, tradenames and packaging graphics used by
Purchaser in connection with its sale and distribution of the Product to
Purchaser Customers in the Territory (collectively, the “Purchaser Trademarks”)
shall be chosen by Purchaser in its sole discretion, subject to the terms and
conditions of this Agreement. Purchaser shall be responsible for any and all
liabilities which may arise from Purchaser’s use of the Purchaser Trademarks
(including any allegations of intellectual property infringement related thereto
and any liabilities related to prescription errors related to such trademark
usage). Unless consented to in writing by Seller, Purchaser shall not use any
trademark, tradename, company name, or copyright of Seller in connection with
the distribution, marketing or sale of the Product.
     6.4 Certificate of Analysis. Each shipment of the Product to Purchaser
shall be accompanied by a certificate of analysis prepared by an authorized
representative of Seller certifying that the Product in the shipment has been
tested in accordance with the ANDA for such Product, meets the Specifications
and was manufactured in material compliance with cGMP (for the avoidance of
doubt any non-compliance that would affect Purchaser’s sale or distribution of
the
 

*   filed under application for confidential treatment

17



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Product hereunder shall be considered material). Seller shall deliver such
certificate of analysis by facsimile or overnight delivery to Purchaser’s
distribution facility as designated by Purchaser.
     6.5 Expiry Dating. Except as otherwise agreed to in writing by Purchaser,
all Product shipped to Purchaser, on the date of shipment by Seller, shall have
a shelf-life of at least the approved dating of the Product (per the Product’s
ANDA) [****].
     6.6 Stability Testing. Seller shall maintain a stability testing program
for the Product and provide Purchaser with an annual product review thereon. At
least one batch per year of Product shall be included in the stability program.
     6.7 Annual Report. At Seller’s written request, Purchaser will supply
distribution information and other information reasonably requested by Seller,
for the purposes of inclusion into Seller’s Annual Report to FDA.
ARTICLE 7
TERM
     7.1 Term. Subject to Article 8, the term of this Agreement shall commence
on the Effective Date and remain in effect for a period of 7 years from the date
of Purchaser’s First Commercial Sale. Notwithstanding the foregoing, Purchaser
shall have the option to renew this Agreement for an additional term of 3 years
from the date of the expiration of the initial term by providing Seller
Purchaser’s irrevocable written notice thereof 12 months prior to the end of the
initial term.
ARTICLE 8
TERMINATION
     8.1 Breach. This Agreement may be terminated, prior to the expiration of
its term, by either party by giving written notice of its intent to terminate
and stating the grounds therefor if the other party shall have materially
breached or materially failed in the observance or performance of any
representation, warranty, guarantee, covenant or obligation under this
Agreement. The party receiving the default notice shall have 30 days from the
date of receipt thereof to cure the breach or failure, except in the case of a
breach of an obligation to pay money, in which case such cure period shall be
10 days; provided, however, that nonpayment in connection with a good faith
dispute of the amount in dispute shall not be considered a breach hereof so long
as once such dispute is resolved, payment of any amounts owing is made within
5 days of such resolution. If a breach (other than a breach of an obligation to
pay money) is not curable within such 30 day period, then the non-performing
party shall have an additional 30 days within which to cure such breach so long
as the non-performing party is diligently working towards a remedy for such
breach. In the event such breach or failure is cured in accordance with the
provisions of this Section 8.1, the default notice shall become of no effect. In
the event such breach or failure is not cured in accordance with the provisions
of this Section 8.1, then this Agreement shall terminate immediately upon
written notice to the defaulting party.
 

*   filed under application for confidential treatment

18



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     8.2 Insolvency, Etc. This Agreement may be terminated, prior to the
expiration of its term, immediately upon written notice by either party: (a) in
the event that the other party hereto shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
make a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the United States Bankruptcy Code, as now or hereafter in
effect (the “Bankruptcy Code”), (iv) file a petition seeking to take advantage
of any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing; or (b) if a proceeding
or case shall be commenced against the other party hereto in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
party or of all or any substantial part of its assets, or (iii) similar relief
under any law relating to bankruptcy, insolvency, reorganization winding-up or
composition or readjustment of debts, or an order, judgment or decree approving
any of the foregoing shall be entered and continue unstayed for a period of
60 days; or an order for relief against the other party hereto shall be entered
in an involuntary case under the Bankruptcy Code.
     8.3 Termination Relating to Commercial Launch; Force Majeure, No Increase
in Unit Price.
          8.3.1 This Agreement shall terminate in accordance with Section 2.3.2.
          8.3.2 Purchaser or Seller, as the case may be, may terminate this
Agreement as provided for under Section 2.4.
          8.3.3 Purchaser or Seller, as the case may be, may terminate this
Agreement as provided for under Article 12.
          8.3.4 Seller may terminate this Agreement as provided in
Section 4.1.2.
     8.4 Termination Due to Changed Circumstances. On and after Purchaser’s
First Commercial Sale, Purchaser or Seller may terminate this Agreement upon
90 days prior written notice to the other party if Purchaser purchases less than
the Minimum Annual Product Units during any rolling twelve month period
beginning after the First Commercial Sale so long as such termination notice is
provided to the non-terminating party within 90 days of the end of the twelve
month period to which the termination is based. Notwithstanding the foregoing
(unless Purchaser has not ordered at least the Minimum Annual Product Units),
Seller’s right to terminate this Agreement pursuant to this Section 8.4 is
conditioned upon Seller fulfilling all of Purchaser’s Purchase Orders for
Product on a timely basis during the twelve month period upon which Seller’s
exercise of its termination rights under this Section 8.4 is based. As used
herein, the term “Minimum Annual Product Units” shall mean [****] units of
Product during any twelve month period beginning after the First Commercial Sale
there are no Authorized Generic Product or Competitive Product being sold and
distributed in the Territory and [****] units of Product during any twelve month
period beginning after the First Commercial Sale in which there are one or more
Authorized Generic Products or Competitive Products being sold and distributed
in the Territory (which adjustment shall be effective upon the date of market
entry of such Authorized Generic Product or Competitive Product); provided that,
in the event of any adjustment to Minimum Annual Product Units during any
 

*   filed under application for confidential treatment

19



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
rolling twelve month period, the Minimum Annual Product Units existing
immediately prior to and after such adjustment shall be prorated as of the
effective date of such adjustment for the purpose of calculating the Minimum
Annual Product Units for such twelve month period.
     8.5 Termination Due to Third Party Infringement Claim. On and after
Purchaser’s First Commercial Sale, Purchaser may terminate this Agreement upon
30 days prior written notice to Seller in the event a Third Party Infringement
Claim (other than with respect to the use of Purchaser Trademark) is made
against Purchaser or its Affiliates so long as such termination notice is
provided to Seller within 15 days of Purchaser receiving written notice of such
Third Party Infringement Claim.
     8.6 Supply Obligations Upon Termination. Upon expiration of this Agreement
or any termination of this Agreement after Purchaser’s First Commercial Sale,
Seller shall supply and ship, and Purchaser shall purchase from Seller in
accordance with the terms and conditions of this Agreement and shall be entitled
to distribute to Purchaser Customers in the Territory, any and all amounts of
Products ordered by Purchaser pursuant to Section 5.3 hereof prior to the
effective date of such expiration or termination.
     8.7 Effect of Termination. Expiration or termination of this Agreement for
any reason shall not release either party hereto from any liability that at such
time had already accrued, or that thereafter accrues from a breach or default,
prior to the effective date of such expiration or termination, nor affect in any
way the survival of any other right, duty or obligation of either party hereto
which is expressly stated elsewhere in this Agreement to survive such expiration
or termination. In addition, termination or expiration of this Agreement shall
in no event release Purchaser from its payment obligations under Article 4,
including Purchaser’s obligation to pay Seller the Gross Profit Split with
respect to sales of Product whether or not such Product is sold before or after
the date of such termination or expiration. Except as expressly provided in
Section 3.2.2, no payments to Seller made pursuant to Article 3 shall be
refundable in whole or in part, whether upon termination or expiration of this
Agreement or otherwise. Except as otherwise provided herein, either party may
pursue any remedy available in law or in equity with respect to any breach of
this Agreement. Sections 2.2.3, 2.3.4 (but only in the event of a termination
pursuant to Section 2.3.2), 2.3.5 (but only in the event of a termination
pursuant to Section 2.3.2), 2.3.6, 3.2.2, 4.5, 6.7, 8.6, 8.7, Article 13,
Article 14, Article 16, Article 17 and, as applicable, Article 11 and Article 18
hereof shall survive the expiration or termination of this Agreement in
accordance with the respective terms thereof.
ARTICLE 9
WAREHOUSING; SHIPMENT
     9.1 Delivery. Seller shall not be responsible for warehousing finished
goods for Purchaser. Purchaser is responsible for any delivery charges FCA
(Incoterms 2000), Seller’s designated manufacturing site. All shipments shall be
accompanied by a packing slip that describes the articles, states the Purchase
Order number and shows the shipment’s destination. Seller shall use Commercially
Reasonable Efforts to deliver Product in accordance with the delivery schedule
set forth in the Initial Purchase Order or the Purchase Orders provided in
compliance with Section 5.3 hereof.
 

*   filed under application for confidential treatment

20



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     9.2 Shipment. The risk of loss with respect to Product shall be in
accordance with FCA (Incoterms 2000), Seller’s designated manufacturing site.
Purchaser shall notify Seller within 24 hours of discovery of any lost or stolen
goods to facilitate Seller’s notification of the FDA.
ARTICLE 10
DEFECTIVE PRODUCT/INSPECTIONS/TESTING
     10.1 Disposition of Defective Product. Purchaser shall use Commercially
Reasonable Efforts, within 20 days after receipt of any shipment of Product, to
notify Seller in writing of the existence and nature of any non-compliance with
the Product Warranty observable from a visual inspection. If such notice is not
provided within such 20 day period, then all such Product shall be deemed to be
accepted by Purchaser; provided, however, that, any such acceptance or deemed
acceptance shall not adversely affect any applicable Product Warranty or rights
to indemnification. If Purchaser notifies Seller of defective Product, then
Seller shall have a reasonable opportunity to inspect such defective Product and
provide Purchaser with detailed written instructions to return or dispose of
such defective Product at Seller’s expense. Whether or not Seller agrees with
Purchaser’s basis of rejection, Seller shall, at Purchaser’s request, use
Commercially Reasonable Efforts to promptly replace the rejected Product.
Purchaser shall pay the Transfer Price, and, to the extent Purchaser’s Net Sales
derive from the sale of such Product, the applicable Gross Profit Split, for any
Product shipped by Seller that replaces Product rejected by Purchaser hereunder.
In accordance with Section 10.2 below, Purchaser shall not be obligated to pay
for any properly rejected Product and any such payment shall be promptly
returned to Purchaser if Seller agrees with Purchaser’s notice of non-compliance
with respect to such rejected Product or such rejected Product is deemed by the
independent third-party laboratory to be not in compliance with the Product
Warranty. Purchaser shall not destroy, return or otherwise dispose of the
rejected Product until written notification is received from Seller.
     10.2 Independent Testing. If Seller disagrees with Purchaser’s notice of
non-compliance as to Product testing Specifications of the Product to the
Product Warranty, the Product shall be submitted to an independent third-party
laboratory, mutually and reasonably acceptable to both parties, for analytical
testing to determine the extent of the Product’s compliance or non-compliance to
the Product Warranty. All costs associated with such third-party laboratory
testing shall be at Purchaser’s expense, and Purchaser shall be required to pay
the Transfer Price and, in the event Purchaser’s Net Sales derive from the sale
of such Product, the applicable Gross Profit Split, for all rejected Product
(irrespective of whether Seller has replaced such Product), unless Seller agrees
with Purchaser’s notice of non-compliance or the tested Product is deemed by
such third-party laboratory to be not in compliance with the Product Warranty,
in which case all such costs associated with such third-party laboratory
testing, including reimbursement of freight and disposition costs, shall be
promptly reimbursed by Seller to Purchaser and Purchaser shall not be obligated
to pay for such rejected Product and any such payment shall be promptly returned
to Purchaser.
     10.3 Short-Shipment. Purchaser shall notify Seller within 30 days of
receipt of any short-shipment claim with respect to the Product and Seller shall
use Commercially Reasonable Efforts to promptly address such claim to
Purchaser’s reasonable satisfaction.
 

*   filed under application for confidential treatment

21



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
ARTICLE 11
REGULATORY MATTERS
     11.1 Adverse Event Reporting; Product Complaints. Purchaser shall have the
responsibility in the Territory for complying with all regulatory filings,
reporting requirements and other matters which relate solely to Purchaser acting
as a distributor of the Product to Purchaser Customers in the Territory and
Seller shall cooperate with Purchaser as reasonably necessary to accomplish the
foregoing. All other regulatory reporting matters (including investigating,
evaluating and reporting Adverse Events and other Product complaints) shall be
Seller’s responsibility. In this regard, Seller shall be responsible for all
reporting to regulatory authorities of all Adverse Events associated with the
use of Product. Purchaser shall notify Seller of any report of an Adverse Event
concerning the Product within five (5) calendar days of receipt of the report
and provide Seller with information as required by Applicable Laws or as
reasonably requested by Seller. Purchaser shall cooperate with Seller as
necessary to report such Adverse Event when so required under Applicable Laws.
Purchaser shall also notify Seller within 10 days of any complaints related to
the Product of which it becomes aware regarding problems with the Product other
than those associated with Adverse Events, and Seller shall meet and confer
periodically with Purchaser with respect to Seller’s responses to such
complaints and whether any remedial actions by Purchaser are indicated as
necessary or appropriate by the pattern of complaints, which actions shall be at
the expense of the party to the extent its improper acts or omissions caused
such complaints.
     11.2 FDA Communications. Purchaser and Seller agree to promptly notify the
other party in the event they receive any communication or notice from the FDA
with respect to the Product or an inspection of the facility where the Product
is manufactured, Packaged or stored, and each party shall promptly provide a
copy of such communications to the extent applicable to the Product to the
other. The parties shall cooperate in good faith in responding to any such FDA
inquiry or in making any report to the FDA with respect to the Product, but in
all cases Seller shall have final authority for regulatory decisions concerning
the Product and responsibility for all communications with the FDA.
     11.3 Recalls.
          11.3.1 In the event of any recall or seizure of any Product, other
than a Purchaser Recall (as defined below) Seller shall, at the written election
of Purchaser and at Seller’s sole cost, either:
               (a) undertake Commercially Reasonable Efforts to replace the
amount of Product recalled or seized; or
               (b) give credit to Purchaser against outstanding receivables due
from Purchaser in an amount equal to the amount paid by Purchaser for the
Product (including any Gross Profit Split paid to Seller on such Product) so
recalled or seized or otherwise owing by Purchaser hereunder;
plus reimburse (or, at the written election of Purchaser, credit) Purchaser for
the aggregate and reasonable transportation costs, taxes, freight insurance,
handling and reasonable and verifiable out-of-pocket costs incurred by Purchaser
in respect of such recalled or seized Product.
 

*   filed under application for confidential treatment

22



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
          11.3.2 In the event of any recall or seizure of any Product occurring
primarily as a result of any breach of this Agreement by, or negligent acts of
omissions or intentional misconduct of, Purchaser or its Affiliates (a
“Purchaser Recall”), (i) if such Purchaser Recall is classified by FDA as a
Class I recall, Seller shall be responsible (as between Purchaser and Seller)
for such recalled or seized Product and shall bear all costs of such recall or
seizure, (ii) if such Purchaser Recall is classified by FDA as a Class II
recall, Seller shall be responsible (as between Purchaser and Seller) for such
recalled or seized Product and the parties shall share equally all costs of such
recall or seizure and (iii) if such Purchaser Recall is classified by FDA as a
Class III recall, Purchaser shall be responsible (as between Purchaser and
Seller) for such recalled or seized Product and shall bear all costs of such
recall or seizure, including reimbursement of Seller of any reasonable and
verifiable out-of-pocket costs incurred by Seller related to the recall or
seizure of such Product. Purchaser’s costs with respect to any Purchaser Recall
as set forth above shall not be deducted in connection with the calculation of
Purchaser’s Net Sales or Gross Profit hereunder.
          11.3.3 For purposes of this Section 11.3, “recall” shall mean (i) any
action by Seller, Purchaser, any Affiliate of either to recover title to or
possession of any Product sold or shipped and/or (ii) any decision by Purchaser
not to sell or ship Product to third parties which would have been subject to
recall or seizure if it had been sold or shipped, in each case taken in the good
faith belief that such action was appropriate or required under the
circumstances. For purposes of this Section 11.3, “seizure” shall mean any
action by any government agency to detain or destroy any Product.
Notwithstanding anything to the contrary in this Section 11.3, Seller shall have
final authority with respect to any recall of the Product and neither Purchaser
nor its Affiliates shall initiate any recall of the Product without Seller’s
prior written approval (such approval not to be unreasonably conditioned,
withheld or delayed).
          11.3.4 Seller and Purchaser shall keep the other fully informed of any
notification or other information, whether received directly or indirectly, that
might affect the marketability, safety or effectiveness of the Product, or which
might result in liability issues or otherwise necessitate action on the part of
either party, or which might result in recall or seizure of any Product.
Purchaser shall maintain records of all sales of Product and customers
reasonably sufficient to adequately administer a recall or seizure for the
longer of three years after termination or expiration of this Agreement or the
period required by Applicable Law. Seller will be responsible for assuring that
such recall is closed-out with the FDA, unless the FDA shall otherwise require.
     11.4 Inspections.
          11.4.1 Seller shall use Commercially Reasonable Efforts to maintain
and operate the manufacturing facility designated in the ANDA, and to implement
such quality control procedures, so as to cause Seller to be able to perform its
obligations hereunder. Upon Purchaser’s written request and at its expense,
Seller shall permit quality assurance representatives of Purchaser (reasonably
acceptable to Seller) to inspect such manufacturing facility, at all times
accompanied by a representative of Seller, upon reasonable notice, during normal
business hours and on a confidential basis. Such inspection shall be limited to
an assessment of such facility’s compliance with cGMP and other quality
assurance standards as such relate to the manufacture of the Product. Seller
shall also permit Purchaser reasonable periodic visits to discuss and review
manufacturing and supply issues with management of Seller.
          11.4.2 In the event Seller’s manufacturing, Packaging, testing or
storage facility producing the Product hereunder is inspected by representatives
of any federal, state, or local agency
 

*   filed under application for confidential treatment

23



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
in connection with Seller’s manufacture, Packaging, testing or storage of
Product, then Seller shall notify the Purchaser promptly upon learning of such
inspection, and shall, within 10 days of such notice, supply Purchaser with
copies of any correspondence or portions of correspondence which relate to the
Product in Seller’s possession. If Seller is informed that a representative of
any federal, state, or local agency will be conducting an audit of Seller’s
manufacturing facility and such audit specifically relates to the Product, then
Seller will, to the extent reasonably practicable, provide advance notice to
Purchaser to permit Purchaser to observe and attend such audit. In the event
Seller receives any regulatory letter or comments from any federal, state, or
local agency in connection with its manufacture, Packaging, testing or storage
of the Product requiring a response or action by Seller, including receipt of a
Form 483 (Inspectional Observations) or a “Warning Letter,” Seller shall
promptly following Seller’s receipt thereof, provide Purchaser with a copy of
such communication which relate to the Product. At Seller’s request, Purchaser
will provide Seller with any and all data or information reasonably required to
prepare a response to such communication. Seller shall consult Purchaser with
respect to any response relating to the Product; provided, however, that, as
between Seller and Purchaser, Seller shall make the final determination as to
any such response submitted to the regulatory authorities. Seller shall promptly
provide Purchaser with a copy of any final response which relate to the Product
after its submission to the regulatory authority.
          11.4.3 Purchaser shall use Commercially Reasonable Efforts to maintain
and operate any facility of Purchaser at which the Product is stored or
distributed in compliance with cGMP and other quality assurance standards as
such relate to the Product. Upon Seller’s written request and at its expense,
Purchaser shall permit quality assurance representatives of Seller (reasonably
acceptable to Purchaser) to inspect any facility of Purchaser at which the
Product is stored or distributed. Such inspection shall be limited to an
assessment of such facility’s compliance with cGMP and other quality assurance
standards as such relate to the Product. In the event Purchaser is inspected or
receives a regulatory letter or comments from any federal agency in connection
with its sale or distribution of the Product, Purchaser shall notify Seller
promptly upon learning of such inspection and/or provide Seller copies of such
correspondence upon receiving such documentation. Seller shall have the right
to, and at Purchaser’s written request shall, participate in that portion of
such inspection relating to the Product. Regardless of whether Seller does
participate as described above, Seller and Purchaser shall consult with respect
to the response relating to the Product. Seller will provide Purchaser at
Purchaser’s request with all data or information reasonably required to prepare
a response relating to the Product, and Purchaser will promptly provide Seller
with a copy of any final response submitted to the regulatory authority.
          11.4.4 Seller will notify Purchaser within one day of any finished
Product lot that results in a positive sterility test out of specification
(OOS) condition, whether or not that lot was released or distributed, whether or
not the positive sterility result was subsequently investigated and attributed
to an assignable cause. In addition, Seller will notify Purchaser within one day
of any stability test for the Product that results in an OOS condition relating
to the Product Specifications, whether or not the OOS condition was subsequently
investigated and attributed to an assignable cause. To the extent it is not
reasonably practicable for Seller to provide notice within the one day period
required by this Section, Seller will not be deemed to be in breach of this
Agreement if it provides the required notice as soon as it is reasonably
practicable. Seller will also provide quarterly reports to Purchaser of the
number of lots of Product made and the number of lot failures during the
preceding quarter and shall reasonably respond to any information requests
relating thereto.
     11.5 Sales and Marketing Activities. Purchaser shall be responsible for
establishing a formal written program in compliance with the California
Comprehensive Compliance Program
 

*   filed under application for confidential treatment

24



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
pursuant to California Health and Safety Code Sections 119400 et. seq., on or
before July 1, 2005, for all applicable activities of Purchaser and its
Affiliates related to the Product which are subject to this code section. Upon
request of Seller, Purchaser shall provide Seller with reasonable evidence of
its compliance with this Section 11.5.
     11.6 Cooperation. Seller shall provide reasonable assistance to Purchaser
in its preparation and filing with appropriate regulatory agencies (both federal
and state agencies related to reimbursement and health care insurance) of
filings required for the marketing, and distribution of the Product to Purchaser
Customers in the Territory by Purchaser. Seller and Purchaser shall cooperate in
good faith to develop such necessary regulatory strategies which may be required
for purposes of this Agreement, and to allow the Product to be listed on
applicable formularies and other drug listings as reasonably requested by
Purchaser, and making any applicable filings or registrations to allow the
Product to be included on such formularies or listings, including Medicare and
Medicaid.
ARTICLE 12
FORCE MAJEURE
     12.1 Force Majeure. If either party is prevented from performing any of its
obligations hereunder (except for any monetary payments due hereunder) due
directly or indirectly to fire; flood; accident; explosion; equipment or
machinery breakdown; sabotage; strike; or any labor disturbance; civil
commotions; riots’ invasions; wars (present or future); acts, restraints,
requisitions, regulations, or directions or orders of any governmental entity;
compliance with any request of any governmental entity; compliance with any
request for material represented to be for purposes of (directly or indirectly)
producing articles for national defense or national defense facilities; shortage
of labor, fuel, power or raw materials; inability to obtain raw materials or
supplies; failures of normal sources of supplies; inability to obtain or delays
of transportation facilities; any act of God; any act of the other party or
other causes (whether similar or dissimilar to the foregoing); in each case so
long as such cause is beyond the reasonable control of such party (a “Force
Majeure Event”), such non-performing party shall not be liable for breach of
this Agreement with respect to such non-performance if and to the extent any
such non-performance is due to a Force Majeure Event. Such non-performance will
be excused for as long as such event shall be continuing; provided that, the
non-performing party gives immediate written notice to the other party of the
Force Majeure Event. Such non-performing party shall exercise all reasonable
efforts to eliminate the Force Majeure Event and to resume performance of its
affected obligations as soon as practicable. In the event that, as a result of
such Force Majeure Event, a party does not perform all of its obligations
hereunder for any period aggregating 120 days within any 360-day period, the
other party may terminate this Agreement on 30 days prior written notice to the
non-performing party.
ARTICLE 13
INSURANCE
     13.1 Insurance. Each party agrees to procure and maintain in full force and
effect during the term of this Agreement and continuing for a period of not less
than 36 months following the termination or expiration hereof, at its sole cost
and expense, product liability insurance in amounts of not less than [****] per
incident and [****] annual aggregate (provided that within 60 days after
 

*   filed under application for confidential treatment

25



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Purchaser’s payment of the amount to Seller under Section 3.1(b), the annual
aggregate shall be increased to [****]) which insurance shall be written on a
“claims made” basis policy form with a reputable insurance carrier and name the
other party as an additional insured. Each party shall, on request, provide to
the other party a copy of a certificate of coverage or other written evidence
reasonably satisfactory to such requesting party of such insurance coverage.
Either party may substitute a program of self-insurance for all or part of the
third party insurance required hereunder if reasonably satisfactory to the other
party.
ARTICLE 14
CONFIDENTIALITY
     14.1 Confidentiality. As used herein, “Confidential Information” shall
include all confidential or proprietary information given to one party by the
other party, or otherwise acquired by such party in its performance of this
Agreement, relating to such other party or any of its Affiliates, including
information regarding any of the products of such other party or any of its
Affiliates, information regarding its advertising, distribution, marketing or
strategic plans or information regarding its costs, productivity or
technological advances, specifications, data, know-how, formulations, product
concepts, sample materials, manufacturing processes and other manufacturing
information, business and technical information, pricing and other deal terms,
whether in written form or disclosed orally, visually and/or in another tangible
form. Neither party shall use, exploit or disclose to third parties any
Confidential Information of the other and each party shall insure that its and
its Affiliates’ employees, officers, representatives and agents shall not use or
disclose to third parties any Confidential Information and upon the termination
of this Agreement shall return to the other or destroy all Confidential
Information in written form. Confidential Information shall not include
information that (i) was lawfully already known to receiving party at the time
of its receipt thereof, (ii) is disclosed to receiving party after its receipt
thereof by a third party who has a right to make such disclosure without
violating any obligation of confidentiality, (iii) is or becomes generally
available to the public through no fault of receiving party or (iv) is
independently developed by the receiving party as demonstrated by such party
pursuant to contemporaneous written records. The obligations of confidentiality
set out above shall survive termination or expiration of this Agreement for a
period of 10 years. Notwithstanding the foregoing, in the event that a party is
required under Applicable Law, the rules or regulations of any stock exchange or
listing body upon which the stock of a party or a party’s parent corporation may
then be traded, or by governmental agency or court of competent jurisdiction to
disclose the Confidential Information of the other party, such party shall
promptly notify the other party in writing of all details of the required
disclosure and permit the other party a reasonable opportunity to intervene to
oppose, limit or condition such disclosure prior to making such disclosure, and
such party shall make any such disclosure ultimately required in the most
restrictive fashion, in its reasonable judgment, consistent with the applicable
requirement requiring such disclosure.
ARTICLE 15
PUBLIC ANNOUNCEMENTS; ETC.
     15.1 Public Announcements. No public announcement, news release, statement,
publication, or presentation relating to the existence of this Agreement, the
subject matter hereof, or
 

*   filed under application for confidential treatment

26



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
either party’s performance hereunder will be made without the other party’s
prior written approval, which approval shall not be unreasonably conditioned,
withheld or delayed. Notwithstanding the foregoing, and subject to the
provisions of Article 14 with respect to Confidential Information, either party
may make any public disclosure relating to the existence of this Agreement, the
subject matter hereof and its terms, or either party’s performance hereunder
that is deemed necessary, in the reasonable judgment of a party, to comply with
Applicable Laws or with the rules or regulations of any stock exchange or
listing body upon which the securities of a party or a party’s parent
corporation may then or are intended to be traded or of any governmental agency
(e.g., the Securities and Exchange Commission) which regulates such securities
(including the filing of a copy of this Agreement with such governmental
agency); provided that, the party making such disclosure shall provide the
non-disclosing party with a copy of the intended disclosure reasonably, and to
the extent practicable, prior to public dissemination.
     15.2 No Use of Other Party’s Name. Neither party shall use the name of the
other party or any of its Affiliates for advertising, promotional or other
purposes without the prior written consent of the other party.
ARTICLE 16
REPRESENTATIONS AND WARRANTIES
     16.1 Product Warranty.
          16.1.1 Seller represents and warrants to Purchaser that all Product
supplied in connection with this Agreement shall: (i) be manufactured, packaged,
tested, stored and handled in compliance in all material respects with cGMP and
all other Applicable Laws (for the avoidance of doubt any non-compliance that
would affect Purchaser’s sale or distribution of the Product hereunder shall be
considered material); and (ii) meet the Specifications and the Product’s ANDA
and not be adulterated or misbranded within the meaning of the Act (each of
clauses (i) and (ii) being referred to collectively herein as the “Product
Warranty”). The foregoing Product Warranty shall not apply to the extent that
the failure of any such Product to meet the requirements of this Section 16.1.1
is caused by the negligent acts or omissions or intentional misconduct of
Purchaser, its Affiliates, wholesalers or other customers (including
modification or misuse or improper storage or transportation of the Product
after shipment to Purchaser, whether by Purchaser, its Affiliates or any other
Person).
          16.1.2 EXCEPT AS EXPRESSLY PROVIDED IN SECTION 16.1.1 ABOVE, SELLER
MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE PRODUCT OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE PRODUCT IS FREE FROM THE
RIGHTFUL CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE.
     16.2 Warranties with Regard to Status.
          16.2.1 Purchaser hereby represents and warrants to Seller that neither
it nor any of its Affiliates is prohibited under any Applicable Laws from
selling and distributing the Product (assuming that the ANDA for the Product is
approved by FDA) within the Territory and that neither
 

*   filed under application for confidential treatment

27



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
Purchaser nor any of its Affiliates is a person that is listed by a United
States federal agency as debarred, suspended, proposed for debarment or
otherwise ineligible for federal programs in the Territory.
          16.2.2 Seller hereby represents and warrants to Purchaser that neither
it nor any of its Affiliates is prohibited under any Applicable Laws from
manufacturing, selling and distributing the Product (assuming that the ANDA for
the Product is approved by FDA) within the Territory and that neither Seller nor
any of its Affiliates is a person that is listed by a United States federal
agency as debarred, suspended, proposed for debarment or otherwise ineligible
for federal programs in the Territory.
     16.3 Purchaser Warranties. Purchaser hereby represents warrants and
covenants that:
               (a) Purchaser Trademarks may be lawfully used as directed by
Purchaser;
               (b) the Product Label, if Labeled in accordance with
specifications provided by Purchaser, will comply with the ANDA for the Product
and Applicable Laws; and,
               (c) neither Purchaser nor its Affiliates has filed with the FDA
an ANDA for a generic equivalent to Lovenox®.
     16.4 Execution and Performance of Agreement. Each of Seller and Purchaser
represents and warrants to the other that it has full right, power and authority
to enter into and perform its obligations under this Agreement. Each of Seller
and Purchaser further represents and warrants to the other that the performance
of its obligations under this Agreement will not result in a violation or breach
of, and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation to which such party or any of its Affiliates
is a party or by which it is otherwise bound or any Applicable Law.
     16.5 LIMITATION ON LIABILITY OF PARTIES. EXCEPT WITH RESPECT TO (A) A CLAIM
FOR BREACH UNDER ARTICLE 14 ABOVE, (B) A CLAIM FOR WILLFUL MISCONDUCT OR FRAUD
AND (C) AMOUNTS PAYABLE TO A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION
PURSUANT TO ARTICLE 17 BELOW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR LOSS OF PROFITS OR INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES RESULTING FROM THIS AGREEMENT.
ARTICLE 17
INDEMNIFICATION
     17.1 Indemnification by Seller. Seller shall indemnify, defend and hold
harmless Purchaser (and its Affiliates) from and against any and all damages,
liabilities, claims, costs, charges, judgments and expenses (including
reasonable attorneys’ fees) (collectively “Damages”) that may be sustained,
suffered or incurred by Purchaser (or its Affiliates) arising from or relating
to any claim, action or proceeding made or brought by a third party against the
Purchaser (or its Affiliates) to the extent arising from (a) the actual or
alleged breach by Seller of any warranty, representation, covenant or agreement
made by Seller in this Agreement; (b) negligent acts or omissions or
 

*   filed under application for confidential treatment

28



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
intentional misconduct of Seller or its Affiliates; (c) any Product recall or
seizure (other than a Purchaser Recall to the extent provided under
Section 11.3.2); or (d) any Product Liability Claims (other than as provided in
Section 17.2(d) below); provided, however, that in each such case above, Seller
shall not be liable to Purchaser hereunder to the extent such Damages arise from
the negligent acts or omissions or intentional misconduct of Purchaser or its
Affiliates, wholesalers or other customers (including modification or misuse or
improper storage or transportation of the Product after shipment to Purchaser,
whether by Purchaser, its Affiliates or any other Person) or such other actions
or inactions for which Purchaser is obligated to indemnify Seller under Section
17.2 below.
     17.2 Indemnification by Purchaser. Purchaser shall indemnify, defend and
hold harmless Seller (and its Affiliates) from and against any and all Damages,
that may be sustained, suffered or incurred by Seller (or its Affiliates)
arising from or relating to any claim, action or proceeding made or brought by a
third party against the Seller (or its Affiliates) to the extent arising from
(a) the actual or alleged breach by Purchaser of any warranty, representation,
covenant or agreement made by Purchaser in this Agreement; (b) improper Product
marketing, sales or distribution activities of Purchaser or its Affiliates,
including any commercial arrangements entered into by Purchaser with its
customers or other third parties; (c) negligent acts or omissions or intentional
misconduct of Purchaser or its Affiliates (including modification or misuse or
improper storage or transportation of the Product by Purchaser, its Affiliates
or other Person acting on behalf of Purchaser or its Affiliates, excluding
wholesalers and customers); (d) any Product Liability Claims to the extent
arising from Purchaser’s breach hereof or the negligent acts or omissions or
intentional misconduct of Purchaser and its Affiliates (including modification
or misuse or improper storage or transportation of the Product by Purchaser, its
Affiliates or other Person acting on behalf of Purchaser or its Affiliates,
excluding wholesalers and customers); or (e) any Purchaser Recall (except as
otherwise provided in Section 11.3.2); provided, however, that, in each such
case above, Purchaser shall not be liable to Seller hereunder to the extent such
Damages arise from the negligent acts or omissions or intentional misconduct of
Seller or its Affiliates or such other actions or inactions for which Seller is
obligated to indemnify Purchaser under Section 17.1 above.
     17.3 Claims. Each indemnified party agrees to give the indemnifying party
prompt written notice of any matter upon which such indemnified party intends to
base a claim for indemnification under this Article 17; provided, however, that
failure to give such prompt notification shall not affect the indemnification
provided hereunder except to the extent the indemnifying party shall have been
actually materially prejudiced as a result of such failure. The indemnified
party shall permit, and shall cause its employees and agents to permit, the
indemnifying party to defend or settle any such action, claim or liability and
agrees to the complete control of such defense or settlement by the indemnifying
party; provided, however, that such settlement does not impose any obligation or
burden on the indemnified party without the prior written consent of the
indemnified party. No such action, claim or liability shall be settled by the
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably conditioned, withheld or delayed) and
the indemnifying party shall not be responsible for any fees or other costs
incurred other than as provided in this Article 17. The indemnified party, its
employees, agents and affiliates shall cooperate reasonably with the
indemnifying party and its legal representatives in the investigation and
defense of any action, claim or liability covered by this indemnification at the
sole expense of the indemnifying party. The indemnified party shall have the
right, but not the obligation, to be represented by counsel of its own selection
and at its own expense. Notwithstanding Sections 17.1 and 17.2 above, and by way
of clarification, neither party shall be obligated to indemnify the other party
hereunder for modification or misuse or improper storage or transportation of
the Product by wholesalers or the customers of either party.
 

*   filed under application for confidential treatment

29



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     17.4 Third Party Infringement Claims. In the event any claim or action for
infringement of any patent, trademark, or other intellectual property right
shall be made or brought by a third party against Seller, Purchaser or any of
their respective Affiliates because of, or in anticipation of, the manufacture
and supply of Product by Seller to Purchaser hereunder, or the marketing, sale
or distribution of such Product to Purchaser Customers in the Territory by
Purchaser hereunder (a “Third Party Infringement Claim”), the party first
receiving such notice of the Third Party Infringement Claim shall promptly
notify the other party. With respect to the Third Party Infringement Claim,
Seller and Purchaser each hereby agrees that all Damages arising from or related
to the Third Party Infringement Claim (including any legal fees and associated
costs incurred in defending the Third Party Infringement Claim and any fees,
royalties or other amounts paid in settlement or upon judgment) shall be shared
as follows:
               (a) Except as provided in clause (b) below, [****] shall be
[****] responsible for [****] arising from any Third Party Infringement Claim,
including any fees, royalties or other amounts agreed to be paid in settlement
or upon judgment of the Lawsuit or otherwise; and
               (b) [****] shall be [****] for [****] arising from any Third
Party Infringement Claim with respect to the use of Purchaser Trademarks.
Each party agrees to indemnify the other party to ensure that Damages arising
from any Third Party Infringement Claim are allocated in accordance with clauses
(a) and (b) above. Unless otherwise agreed to by the parties, Seller shall
control the defense any Third Party Infringement Claim described in clause
(a) above and Purchaser shall control the defense of any Third Party
Infringement Claim described in clause (b) above. The party controlling the
defense of any Third Party Infringement Claim shall have the sole right to
defend or settle any such Third Party Infringement Claim; provided, however,
that such settlement does not impose any obligation or burden on the other party
without the prior written consent of the other party (which consent shall not be
unreasonably withheld). The party controlling the defense of any Third Party
Infringement Claim shall keep the other party, at its request, materially
informed of the status and progress of the defense of the Third Party
Infringement Claim. No Third Party Infringement Claim shall be settled by the
party who is not controlling the defense of such Third Party Infringement Claim
without the prior written consent of the party controlling such defense. The
non-controlling party, its employees, agents and Affiliates shall reasonably
cooperate with the party (and its legal representatives) controlling the defense
of any Third Party Infringement Claim in the investigation and defense of such
Third Party Infringement Claim. Notwithstanding the above, and by way of
clarification, neither party shall be obligated to indemnify the other party
hereunder for modification or misuse of the Product by the other party or by
wholesalers or the customers of either party. The provisions of this
Section 17.4 shall be notwithstanding any conflicting provisions set forth in
this Agreement, including Sections 17.1, 17.2 and 17.3.
     17.5 No Right of Offset. Purchaser shall have no right to set off or retain
any amounts otherwise payable to Seller under Articles 3 or 4 of this Agreement,
including any amounts payable to satisfy any indemnification claims Purchaser
may have hereunder.
ARTICLE 18
MISCELLANEOUS
 

*   filed under application for confidential treatment

30



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     18.1 Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without reference to rules of conflicts or choice of laws.
     18.2 Relationship of the Parties. The relationship of Purchaser and Seller
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.
     18.3 Third Party Rights. Nothing in this Agreement shall be deemed to
create any third party beneficiary rights in or on behalf of any other person.
     18.4 Entire Agreement. It is the mutual desire and intent of the parties to
provide certainty as to their respective future rights and remedies against each
other by defining the extent of their mutual undertakings as provided herein.
The parties have in this Agreement incorporated all representations, warranties,
covenants, commitments and understandings on which they have relied in entering
into this Agreement, and, except as provided for herein, neither party makes any
covenant or other commitment to the other concerning its future action.
Accordingly, this Agreement (i) constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
there are no promises, representations, conditions, provisions or terms related
thereto other than those set forth in this Agreement and (ii) supersedes all
previous understandings, agreements and representations between the parties,
written or oral. No modification, change or amendment to this Agreement shall be
effective unless in writing signed by each of the parties hereto.
     18.5 Interpretation. Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” and
“Section” refer to the specified Article and Section of this Agreement, and
(v) the terms “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation” unless otherwise indicated. Whenever
this Agreement refers to a number of days, unless otherwise specified, such
number shall refer to calendar days. The headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     18.6 Notices. All notices and other communications hereunder shall be in
writing. All notices hereunder of an indemnity claim, a Force Majeure Event,
default or breach hereunder, or, if applicable, termination or renewal of the
term hereof, or any other notice of any event or development material to this
Agreement taken as a whole, shall be delivered personally, or sent by national
overnight delivery service or postage pre-paid registered or certified U.S.
mail, or facsimile, and shall be deemed given: when delivered, if by personal
delivery or overnight delivery service; five business days after deposit in the
U.S. mail, if mailed; or upon receipt of electronic confirmation of
transmission, if sent by facsimile and followed on the same day by deposit in
the U.S. mail. Notice shall be addressed:
 

*   filed under application for confidential treatment

31



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     If to Seller:
Amphastar Pharmaceuticals, Inc.
11570 Sixth Street
Rancho Cucamonga, California 91730
Attention: Chief Financial Officer
Telephone: (909) 980-9484
Fax: (909) 980-8296
     If to Purchaser:
Andrx Pharmaceuticals, Inc.
8151 Peters Road, Fourth Floor
Plantation, Florida 33324
Attention Lawrence Rosenthal, President
Telephone: (954) 382-7608
Fax: (954) 382-7716
     With a copy (which shall not constitute notice) to:
Andrx Corporation
8151 Peters Road, Fourth Floor
Plantation, Florida 33324
Attention: Scott Lodin, Esq.,
                    Executive Vice President and General Counsel
Telephone: (954) 382-7614
Fax: (954) 382-7744
or to such other place as either party may designate by written notice to the
other in accordance with the terms of this Section 18.6.
     18.7 No Waiver. The failure of either party to enforce at any time for any
period any provision hereof shall not be construed to be a waiver of such
provision or of the right of such party thereafter to enforce each such
provision, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Subject to any express provisions to the contrary
contained herein, the remedies provided herein are cumulative and not exclusive
of any remedies provided at law.
     18.8 Assignment. This Agreement may not be assigned or delegated by either
party without the prior written consent of the other, except that either party
may assign or delegate its rights and/or obligations hereunder to any of its
Affiliates, to a successor to all of its business, or to a successor to that
portion of its business which relates to the Product. Subject to the foregoing
and the other terms of this Agreement, this Agreement shall bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
     18.9 Severability. In the event that any one or more of the terms or
provisions (or any part thereof) contained in this Agreement or in any other
instrument referred to herein, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect pursuant to a final, non-appealable
decision, then to the maximum extent permitted by law, such invalidity,
illegality or
 

*   filed under application for confidential treatment

32



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
unenforceability shall not affect any other term or provision of this Agreement
or any other such instrument. Any term or provision of this Agreement that is so
held to be invalid, illegal or unenforceable in any jurisdiction shall, to the
extent the economic benefits conferred by this Agreement to both parties remain
substantially unimpaired, not affect the validity, legality or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.
     18.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     18.11 Expenses. Each party shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.
[SIGNATURE PAGE FOLLOWS]
 

*   filed under application for confidential treatment

33



--------------------------------------------------------------------------------



 



REDACTED COPY AS FILED AUGUST 4, 2005
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized respective representatives as of the day and
year first above written.

              AMPHASTAR PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ DAVID W. NASSIF
 
       
 
            Name: David W. Nassif
 
            Title: CFO and Senior Vice President of Global Licensing
 
            ANDRX PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ LAWRENCE J. ROSENTHAL
 
       
 
            Name: Lawrence J. Rosenthal
 
            Title: President

34